CAFFEY, District Judge.
Neither the petitioner nor the Prohibition Administrator is a party, nor has the latter been served. In these circumstances the court is without jurisdiction to grant the relief sought. See Lewis v. McCarthy (D. C.) 274 F. 496; In re Allen (D. C.) 1 F.(2d) 1020, 1021; Matter of Otto Behrens (2 C. C. A.) 39 F.(2d) 561.
Apparently, to date, the Prohibition Administrator has failed to take any steps with; respect to the seized property now in his possession. For that reason the court will afford the petitioner opportunity to litigate his claim of rights if and whenever an appropriate remedy is invoked.
Motion denied, without prejudice to any other form of proceeding.